DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	Claims 1-20 are presented for allowance. 

3.	This allowance of application 16/579906 is in response to Applicant’s claims filed on September 24, 2019.

Paper Submitted

4.	It is hereby acknowledged that the following papers have been received and placed of record in the file:
a.	Information Disclosure Statements as received on August 24, 2020 and October 6, 2020 were considered.

Examiner’s Amendment
5.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

6.	Authorization for this examiner’s amendment was given by Kim Owen via email to USPTO on December 1, 2021.

7.	The claims have been amended as follows:

1.	(Original) An apparatus, comprising:
one or more processors; and
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the apparatus to perform operations comprising:
determining a path through a plurality of provider nodes within a provider network;
determining that the path through the plurality of provider nodes within the provider network is secure;
receiving, from a customer node, a Resource Reservation Protocol (RSVP) path message comprising an attribute for a security request; and
routing the RSVP path message along the path of the plurality of provider nodes.

2.	(Original) The apparatus of Claim 1, the operations further comprising:
receiving an RSVP reservation (resv) message from one of the plurality of provider 
verifying that the path through the plurality of provider nodes is secure based on the RSVP resv message; 
communicating, to the customer node, that the path through the plurality of provider nodes is secure; 
receiving, from the customer node, customer data; and 
routing the customer data along the path of the plurality of provider nodes.

3.	(Original) The apparatus of Claim 1, the operations further comprising:
determining an alternate path through a plurality of alternate provider nodes within the provider network;
determining that the alternate path through the plurality of alternate provider nodes within the provider network is secure;
receiving an RSVP path error message from one of the plurality of provider nodes; and
routing the RSVP path message along the alternate path of the plurality of alternate provider nodes in response to receiving the RSVP path error message.

4.	(Original) The apparatus of Claim 1, wherein:
the apparatus is a provider edge node of the plurality of provider nodes; 
the operations further comprise communicating an identity of the provider edge node to the customer node; and


5.	(Currently Amended) The apparatus of Claim 1, wherein determining that the path through the plurality of provider nodes within the provider network is secure comprises:
deriving information from each of the plurality of provider nodes from at least one of the following:
interior gateway protocol (IGP) advertisements; and
a controller of the provider network;
determining a security level for the each of the plurality of provider nodes based on the derived information; and
determining that the security level of the each of the plurality of provider nodes is below a predetermined security constraint value.

6.	(Original) The apparatus of Claim 1, wherein the RSVP path message further comprises at least one of the following:
a Record Route Object (RRO);
Label Switched Paths (LSP) attributes; and
link attributes.  

7.	(Original) The apparatus of Claim 1, wherein:

the operations further comprise verifying that the path through the plurality of provider nodes within the provider network is secure after receiving the RSVP path message from the customer node.

8.	(Original) A method, comprising:
determining a path through a plurality of provider nodes within a provider network;
determining that the path through the plurality of provider nodes within the provider network is secure;
receiving, from a customer node, a Resource Reservation Protocol (RSVP) path message comprising an attribute for a security request; and
routing the RSVP path message along the path of the plurality of provider nodes.

9.	(Original) The method of Claim 8, further comprising:
receiving an RSVP reservation (resv) message from one of the plurality of provider nodes; 
verifying that the path through the plurality of provider nodes is secure based on the RSVP resv message; 
communicating, to the customer node, that the path through the plurality of provider nodes is secure; 
	receiving, from the customer node, customer data; and 


10.	(Original) The method of Claim 8, further comprising:
determining an alternate path through a plurality of alternate provider nodes within the provider network;
determining that the alternate path through the plurality of alternate provider nodes within the provider network is secure;
receiving an RSVP path error message from one of the plurality of provider nodes; and
routing the RSVP path message along the alternate path of the plurality of alternate provider nodes in response to receiving the RSVP path error message.

11.	(Original) The method of Claim 8, further comprising communicating an identity of a provider edge node to the customer node, wherein the RSVP path message is received by the provider edge node from the customer node in response to communicating the identity of the provider edge node to the customer node.

12.	(Currently Amended) The method of Claim 8, wherein determining that the path through the plurality of provider nodes within the provider network is secure comprises:
deriving information from each of the plurality of provider nodes from at least one of the following:
		interior gateway protocol (IGP) advertisements; and

determining a security level for the each of the plurality of provider nodes based on the derived information; and
determining that the security level of the each of the plurality of provider nodes is below a predetermined security constraint value.

13.	(Original) The method of Claim 8, wherein the RSVP path message further comprises at least one of the following:
a Record Route Object (RRO);
Label Switched Paths (LSP) attributes; and
link attributes.  

14.	(Original) The method of Claim 8, further comprising:
	determining that the path through the plurality of provider nodes within the provider network is secure prior to receiving the RSVP path message from the customer node; and
verifying that the path through the plurality of provider nodes within the provider network is secure after receiving the RSVP path message from the customer node.


determining a path through a plurality of provider nodes within a provider network;
determining that the path through the plurality of provider nodes within the provider network is secure;
receiving, from a customer node, a Resource Reservation Protocol (RSVP) path message comprising an attribute for a security request; and
routing the RSVP path message along the path of the plurality of provider nodes.

16.	(Original) The one or more computer-readable non-transitory storage media of Claim 15, the operations further comprising:
receiving an RSVP reservation (resv) message from one of the plurality of provider nodes; 
verifying that the path through the plurality of provider nodes is secure based on the RSVP resv message; 
communicating, to the customer node, that the path through the plurality of provider nodes is secure; 
	receiving, from the customer node, customer data; and 
	routing the customer data along the path of the plurality of provider nodes.


determining an alternate path through a plurality of alternate provider nodes within the provider network;
determining that the alternate path through the plurality of alternate provider nodes within the provider network is secure;
receiving an RSVP path error message from one of the plurality of provider nodes; and
routing the RSVP path message along the alternate path of the plurality of alternate provider nodes in response to receiving the RSVP path error message.

18.	(Original) The one or more computer-readable non-transitory storage media of Claim 15, wherein:
the operations further comprise communicating an identity of a provider edge node to the customer node; and
 the RSVP path message is received by the provider edge node from the customer node in response to communicating the identity of the provider edge node to the customer node.

19.	(Currently Amended) The one or more computer-readable non-transitory storage media of Claim 15, wherein determining that the path through the plurality of provider nodes within the provider network is secure comprises:
deriving information from each of the plurality of provider nodes from at least one 
		interior gateway protocol (IGP) advertisements; and
		a controller of the provider network;
determining a security level for the each of the plurality of provider nodes based on the derived information; and
determining that the security level of the each of the plurality of provider nodes is below a predetermined security constraint value.

20.	(Original) The one or more computer-readable non-transitory storage media of Claim 15, wherein the RSVP path message further comprises at least one of the following:
a Record Route Object (RRO);
Label Switched Paths (LSP) attributes; and
link attributes.  

Reason for Allowance
8.	Claims 1, 8 and 19 of the present invention are directed towards a customer node sending, into a determined path through provider nodes, a Resource Reservation Protocol (RSVP) path message comprising an attribute for a security request.  Independent claims 1, 8 and 19 each identify the following uniquely distinct combination of features:
determining a path through a plurality of provider nodes within a provider network
determining that the path through the plurality of provider nodes within the provider network is secure
receiving, from a customer node, a Resource Reservation Protocol (RSVP) path message comprising an attribute for a security request
routing the RSVP path message along the path of the plurality of provider nodes
(specification [0029]) the attribute for the security request indicates to provider edge node that customer domain is requesting a secure path to communicate customer data through provider domain to another destination domain or to a destination node within provider domain
(specification [0039]) customer nodes are managed by the administrator of customer domain.

9.	Regarding allowed claims 1, 8 and 19 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Sagara et al. (“A Distributed Authentication Platform Architecture for Peer-to-Peer Applications”, 2005) Abstract, pages 856, 865, 866, 869, and 871.  Page 865 col 2 teach “several authentication protocols for strengthening the network security have been proposed.”  Page 866 col 1 teach “a user information based (UIB) model for setting up secure QoS-ensured paths” 

 Wang et al. (“A light-weight trust-based QoS routing algorithm for ad hoc networks”, 2014) page 165 teach a “novel model for evaluating trust and satisfying QoS requirements” and “demonstrating the effectiveness of the proposed routing scheme in selecting the more trusted nodes and least link delay.”

Awduche et al. (“Extensions of RSVP for LSP tunnels”, RFC 3209, 2001) [Page 1] teach “we propose several additional objects that extend RSVP, allowing the establishment of explicitly routed label switched paths using RVSP as a signaling protocol.”  [Page 5] teach “a request to bind labels to a specific LSP tunnel is initiated by an ingress node through the RSVP Path message.  For this purpose the RSVP Path message is augmented with a LABEL_REQUEST object.”  And, [Page 8] teach “sender node with 

Braden et al., (“Resource ReSerVation Protocol (RSVP) – Version 1 Functional Specification”, RFC 2205) [Page 28] teach “different administrative domains in the Internet may have different reservation policies.”  And, [Page 36] teach “each sender host periodically sends a path message for each data flow it originates.”

Oran (US Pub 20070008882) [0004] teach “the Resource ReSerVation (RSVP) is a path coupled signaling protocol that goes from one endpoint to an opposite endpoint and through every router between the two endpoints.”  [0005] teach “RSVP is not preferred by many ISPs partly because it typically is initiated by the users.”  [0006] teach “Session Border Controller (SBCs) are currently being used to manage signaling and media at the edges of ISP networks.”  And, [0039] teach “the edge router 26 

Vasseur (US Pub 20070133406) [0004] teach “as used herein, a network node is any device adapted to send and/or receive data in the computer network.  Thus, in this context, ‘node’ and ‘device’ may be used interchangeably.”  [0006] teach “a computer network may contain smaller groups of one or more subnets which may be managed as separate routing domains.  As used herein, a routing domain is broadly construed as a collection of interconnected network nodes under a common administration.”  “In general, a routing domain may operate as an enterprise network, a service provider or any other type of network or subnetwork.”  [0007] teach “network nodes within a routing domain are typically configured to forward data using predetermined paths from ‘interior gateway’ routing protocols.”  [0017] teach “the Resource ReSerVation Protocol (RSVP) is a network-control protocol that enables applications reserve resources in order to obtain special QoS for their data flows.  RSVP works in conjunction with 

Kikuchi et al. (US Pub 2020012359) [0011] [0012] where [0011] teach “RSVP is a signaling protocol that is operated as an upward protocol of TCP/IP and is installed in an application on a terminal and a router.  This protocol is executed to issue a message called PATH for reserving a necessary communication band from an application of a requesting terminal to a destination terminal.  The PATH message is routed as in the ordinary message and then is sent to the destination terminal.  In this routing, all the routers for relaying the PATH message are served to transfer the PATH message to the destination terminal if a requested band is secured and then give back to the requesting terminal a RESV message for representing the band is secured..  These series of operations make it possible to secure the bands on all the routers on the path leading from the requesting terminal to the destination one.”  Kikutchi satisfies part of the “receiving [] a Resource Reservation Protocol” limitation.

Lange (US Pub 20080225708) [0053] teach “RSVP-TE makes use of PATH and RESV messages, and other defined objects to signal, establish, and maintain label switched paths.  The PATH message is used to signal and request information required to establish the LSP from end-to-end, from ingress to egress.  Each RSVP PATH message includes session 

10.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., attribute, customer node) over the prior art.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	December 14, 2021